SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2017 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In March, 2017 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 5,060,236 0.0322 0.0322 ADR (*) Common 1,215,325 0.0077 0.0077 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common N/A Donation (In) 03 5,000 0.00 0.00 Shares Common Direct with the Company Subs Deferred Shares 22 52,615 2.13109 112,127.29 Shares Common Direct with the Company Subs Deferred Shares 22 24,039 2.13077 51,221.55 Shares Common Direct with the Company Subs Deferred Shares 22 9,471 4.87584 46,179.14 Shares Common Direct with the Company Subs Deferred Shares 22 7,542 4.85407 36,609.44 Shares Common Direct with the Company Subs Deferred Shares 22 7,159 2.15791 15,448.52 Shares Common Direct with the Company Subs Deferred Shares 22 9,849 4.87196 47,983.95 Total Buy Shares Common Ágora Corretora Sell 02 500 17.21 8,605.00 Shares Common Ágora Corretora Sell 03 600 17.15 10,290.00 Shares Common Ágora Corretora Sell 03 1,100 17.16 18,876.00 Shares Common N/A Donation (Out) 03 5,000 0.00 0.00 Shares Common Itaú Corretora Sell 06 1,100 17.29 19,019.00 Shares Common Itaú Corretora Sell 09 5,800 17.33 100,514.00 Shares Common Ágora Corretora Sell 10 1,000 17.36 17,360.00 Shares Common Ágora Corretora Sell 17 1,000 17.41 17,410.00 Shares Common Ágora Corretora Sell 20 1,000 17.54 17,540.00 Shares Common JP Morgan Sell 21 209,800 17.45 3,661,010.00 Shares Common JP Morgan Sell 21 6,400 17.46 111,744.00 Shares Common JP Morgan Sell 21 23,200 17.48 405,536.00 Shares Common JP Morgan Sell 21 600 17.49 10,494.00 Shares Common Ágora Corretora Sell 22 500 17.30 8,650.00 Shares Common Ágora Corretora Sell 28 1,000 17.90 17,900.00 Shares Common Ágora Corretora Sell 29 2,000 18.12 36,240.00 Shares Common Ágora Corretora Sell 30 10,000 18.20 182,000.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 4,905,311 0.0312 0.0312 ADR (*) Common 1,215,325 0.0077 0.0077 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. Note: The inicial balance was increased by 20,225
